Citation Nr: 1339818	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  09-21 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disability secondary to alcohol abuse due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was previously remanded by the Board in April 2013 for additional development.  Specifically the Board requested the RO/AMC develop the Veteran's claim for service connection for alcohol abuse as secondary to his service-connected PTSD.  As will be discussed below, the Board finds the remand directives were not completed and additional remand is required.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a gastrointestinal condition secondary to alcohol abuse caused by his service-connected PTSD.

In the April 2013 remand the Board determined that the Veteran's claim that his alcohol abuse was service connected secondary to his service-connected PTSD had not yet been developed by the agency of original jurisdiction and remand was required to develop this claim.

As discussed in the previous remand, the Board is unable to determine if the Veteran's current gastrointestinal condition is service connected on a secondary basis due to alcohol abuse unless there is first a determination as to whether the Veteran's alcohol abuse is service connected.  Therefore the Board remanded the claim for service connection for a gastrointestinal condition secondary to alcohol abuse as it was intertwined with the pending claim for service connection for alcohol abuse as secondary to PTSD.

However, upon remand the RO/AMC did not take any action to develop the Veteran's claim for service connection for alcohol abuse as secondary to service-connected PTSD.  The RO/AMC did send a development letter in May 2013, 
And then merely issued an August 2013 supplemental statement of the case which only addressed service connection for a gastrointestinal condition.  Because the remand directives were not completed additional remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  (Holding a previous remand confers on the veteran, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should develop and adjudicate the Veteran's claim for service connection for alcohol abuse as secondary to his service-connected PTSD.  

2.  Only after adjudicating the claim for secondary service connection for alcohol abuse should the RO then adjudicate the claim for a gastrointestinal condition as secondary to alcohol abuse, including any necessary development.  Do not readjudicate the claim on a direct basis, as this was previously denied by the Board.  If the decision remains unfavorable, issue a supplemental statement of the case to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

